internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-130237-01 date date legend taxpayer shareholder amount amount amount amount w x y z date date year year states plr-130237-01 properties dear we received your letter dated date and subsequent correspondence requesting a ruling on behalf of taxpayer that rental income earned by taxpayer at properties will not be treated as passive_investment_income under sec_1362 of the internal_revenue_code this letter responds to your request facts taxpayer was incorporated on date for the purpose of owning developing leasing and managing residential real_estate taxpayer has accumulated_earnings_and_profits taxpayer has offices in states and owns properties all of which are residential rental properties located in states the properties together contain a total of x units taxpayer conducts its residential real_estate activities directly through its y full time employees its z part-time employees and a variety of third-party subcontractors taxpayer’s employees market its units to potential tenants perform background investigations of potential tenants and negotiate leases with potential tenants taxpayer’s employees also collect monthly rents and pursue tenants through the eviction stage when necessary taxpayer’s employees review property_tax assessments on its properties and either pay or challenge the property taxes owed in addition taxpayer’s employees maintain all financial and accounting_records relating to the properties additionally the president of taxpayer is involved in all material decisions regarding the leasing and management of its properties taxpayer hires outside contractors to complete some of its maintenance obligations such as roof repairs glass floor and door installations and repairs plumbing and heating repairs and fire system maintenance and repairs taxpayer’s employees complete most of the other repairs and maintenance such as janitorial services minor structural repairs painting landscaping snow removal and refurbishing of units when tenants vacate plr-130237-01 in the year fiscal_year taxpayer received or accrued amount in rents and paid_or_incurred amount in relevant expenses less depreciation in the year fiscal_year taxpayer received or accrued amount in rents and paid_or_incurred amount in relevant expenses less depreciation comparing gross rental receipts with expenses without depreciation for fiscal_year and year taxpayer expended about w percent of receipts on the management and maintenance of the properties taxpayer requests a ruling that income received from the properties is income from an active trade_or_business and will not be considered rents under sec_1 c ii b thus the income received from the properties will not be passive_investment_income under sec_1362 sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided in sec_1362 the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities gross_receipts from such sales or exchanges being taken into account for purposes of this paragraph only to the extent of gains therefrom sec_1_1362-2 of the income_tax regulations provides that for purposes of defining passive_investment_income rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in the active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business whether significant services are performed or substantial costs are incurred in the rental business is determined based on all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based on the facts submitted and representations made we conclude that the income taxpayer received from properties is considered income from an active trade_or_business and is not to be treated as passive_investment_income under sec_1362 plr-130237-01 except for the specific ruling above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the internal_revenue_code specifically we express or imply no opinion regarding taxpayer’s eligibility to be an s_corporation under sec_1361 further the passive_investment_income rules of sec_1362 are entirely independent from the passive_activity rules of sec_469 and we express or imply no opinion herein with respect to the applicability of sec_469 to taxpayer pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to taxpayer and its authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
